DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application filed on November 25, 2020.
2. 	Claims 1-9 are currently pending and have been examined.
3.	The claims were preliminarily amended on November 25, 2020.
4.	Claims 4-7 and 9 have been amended.
5.	The specification was amended on November 25, 2020. This specification amendment has been accepted.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
7.	The drawings are objected to because of the following informalities:
	- 	Regarding Figure 3, there are references to “electronic mall system 2” and “electronic mall system 4”.  There is no reference to either of these two systems in the specification, rather, it appears that this should be referring to “electronic commerce system 2” and “electronic commerce system 4” as noted in the specification.  Appropriate correction is required.
	- 	Regarding Figure 4, there is a reference to “electronic mall system”, which also appears that it should be referring to “electronic commerce system 2” as noted in the specification. Appropriate correction is required.
	- 	Regarding Figure 6, the figure makes reference to a “second allowance manageing unit” at reference character 56 – it appears that this should be more properly corrected to read “a second allowance managing unit”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In reference to Figure 8, the figure discloses reference character “S135”, however this reference character is not used in the specification.  
In reference to Figure 12, the figure discloses reference character “S258”, however this reference character is not used in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

9.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
- 	The specification mentions reference character S213 in reference to Figures 7 and 8, however this reference character does not appear in the drawings.  (See Applicant Specification page 29, line 1)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Claim Objections
10.	Claim 9 is objected to because of the following informalities:  
Claim 9, in the preamble, recites “[a] non-transitory computer readable storage medium storing a plurality of instructions, wherein when executed by at least one processor, the plurality of instructions cause a computer to function as:” This preamble is irregular and somewhat unclear.  The emphasized language leaves doubt to what exactly Applicant is attempting to claim. Typically, a non-transitory computer readable storage medium claim has instructions stored upon the medium, which when executed by a processor perform a method.  Here, the processor executes the instructions, but it is to cause a computer to function as – thus it is not clear that the instructions being executed by the processor are causing the method steps to be performed or if there is some other process occurring with a computer.  Clarification and appropriate correction is required.  

Claim Interpretation – Broadest Reasonable Interpretation
11.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).


Claim Interpretation – 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

As in Claim 1:
first acquisition means for acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; 
second acquisition means for acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and 
rate calculation means for calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value.

As in Claim 9:
first acquisition means for acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; 
second acquisition means for acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and 
rate calculation means for calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value.

As in Claim 2:
further comprising conversion means for converting the second evaluated monetary amount to the first currency based on the foreign exchange rate between the first currency and the second currency, 
wherein the rate calculation means is configured to calculate the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value.

As in Claim 3:
further comprising total evaluation means for calculating a total evaluated monetary amount based on the first evaluated monetary amount and the converted second evaluated monetary amount, 
wherein the rate calculation means is configured to calculate the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value.

As in Claim 5:
further comprising first currency exchange means for exchanging, based on the calculated exchange rate, an electronic value having a given recorded amount for the first currency having a currency amount equivalent to the electronic value.

As in Claim 6:

further comprising second currency exchange means for exchanging, based on the calculated exchange rate, an electronic value having a given recorded amount for the second currency having a currency amount equivalent to the electronic value.

As in Claim 7:
first currency exchange means for providing, for the first currency having a given first currency amount, an electronic value having a first recorded amount that depends on the given first currency amount and the exchange rate, and providing, for an electronic value having a given second recorded amount, the first currency having a second currency amount that depends on the given second recorded amount and the exchange rate;
second currency exchange means for providing, for the second currency having a given third currency amount, an electronic value having a third recorded amount that depends on the given third currency amount and the exchange rate, and providing, for an electronic value having a given fourth recorded amount, the second currency having a fourth currency amount that depends on the given fourth recorded amount and the exchange rate;
first allowance management means for adding, when the electronic value is provided for the first currency, a value equivalent to the given first currency amount to a first allowance being an allowance based on the first currency, and subtracting, when the first currency is provided for the electronic value, a value equivalent to the second currency amount from the first allowance; and 
second allowance management means for adding, when the electronic value is provided for the second currency, a value equivalent to the given third currency amount to a second allowance being an allowance based on the second currency, and subtracting, when the second currency is provided for the electronic value, a value equivalent to the fourth currency amount from the second allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



13.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "…the electronic value based on the first evaluated monetary amount…" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim as there is no “an electronic value” recited previously in the claim.  Dependent Claims 2-7 are further rejected as based upon a rejected base claim and are also rejected independently based on further lack of antecedent basis as to Claims 2-3 and 5-7 for the same issue.
Independent Claims 8 and 9 are further rejected for having the same antecedent basis problem that is seen in Claim 1. 
The following claim limitations in Claims 1-8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As in Claim 1:
first acquisition means for acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; 
second acquisition means for acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and 
rate calculation means for calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value.

As in Claim 9:
first acquisition means for acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; 
second acquisition means for acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and 
rate calculation means for calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value.

As in Claim 2:
further comprising conversion means for converting the second evaluated monetary amount to the first currency based on the foreign exchange rate between the first currency and the second currency, 
wherein the rate calculation means is configured to calculate the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value.

As in Claim 3:
further comprising total evaluation means for calculating a total evaluated monetary amount based on the first evaluated monetary amount and the converted second evaluated monetary amount, 
wherein the rate calculation means is configured to calculate the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value.

As in Claim 5:
further comprising first currency exchange means for exchanging, based on the calculated exchange rate, an electronic value having a given recorded amount for the first currency having a currency amount equivalent to the electronic value.

As in Claim 6:

further comprising second currency exchange means for exchanging, based on the calculated exchange rate, an electronic value having a given recorded amount for the second currency having a currency amount equivalent to the electronic value.

As in Claim 7:
first currency exchange means for providing, for the first currency having a given first currency amount, an electronic value having a first recorded amount that depends on the given first currency amount and the exchange rate, and providing, for an electronic value having a given second recorded amount, the first currency having a second currency amount that depends on the given second recorded amount and the exchange rate;
second currency exchange means for providing, for the second currency having a given third currency amount, an electronic value having a third recorded amount that depends on the given third currency amount and the exchange rate, and providing, for an electronic value having a given fourth recorded amount, the second currency having a fourth currency amount that depends on the given fourth recorded amount and the exchange rate;
first allowance management means for adding, when the electronic value is provided for the first currency, a value equivalent to the given first currency amount to a first allowance being an allowance based on the first currency, and subtracting, when the first currency is provided for the electronic value, a value equivalent to the second currency amount from the first allowance; and 
second allowance management means for adding, when the electronic value is provided for the second currency, a value equivalent to the given third currency amount to a second allowance being an allowance based on the second currency, and subtracting, when the second currency is provided for the electronic value, a value equivalent to the fourth currency amount from the second allowance.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not provide a structure that performs the functions in the claim.  The electronic value management system and method are described by their function in the specification, not linked to any hardware that may or may not be used. (See Applicant’s Specification pages 2-6)  The specification also discloses a virtual currency management system describing similar concepts, however the elements are all disclosed by function and appear to be software, not hardware elements that relate 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


14.            Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  

The series of steps described above describe mathematical concepts, fundamental economic principles or practices, commercial or legal interactions and/or managing personal behavior or relationships between people and thus grouped as certain methods of organizing human activity and mathematical concepts which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes and No.  The claimed invention discloses substantially similar system, method and computer readable storage medium claims disclosing acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value via a series of steps. Currently, the claims also have a separate rejection as being non-statutory (as shown below) but Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)


Claims 1 and 8 do not recite any hardware or software.  Claim 9 recites a non-transitory computer readable storage medium, at least one processor and a computer and are applying generic computer components to the recited abstract limitations. The recited plurality of instructions appear to be just software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, Claim 9 recites a non-transitory computer readable storage medium, at least one processor, a plurality of instructions and a computer which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Further, Claims 1 and 8 fail to tie the steps to a particular machine within the body of the claims and as such are further failing to integrate the judicial exception into a practical application on this basis. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1 and 8-9 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)
STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data as well as setting or determining a price– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  

Applicant’s specification discloses the following:
“FIG. 1 is a diagram for illustrating a relationship between a virtual currency management system 1 and another system in one embodiment of the present invention. The virtual currency management system 1, an electronic commerce system 2, and a customer terminal 3 are present in a country or region (e.g., Japan) having a first currency (hereinafter, Japanese yen) as legal tender, and the first currency is used for payment of a monetary value, for example. An electronic commerce system 4 and a customer terminal 5 are present in a country or region (e.g., the United States of America) having a second currency (hereinafter, US dollar) as legal tender, and the second currency is used for payment, for example. The virtual currency management system 1 and the electronic commerce systems 2 and 4 are configured to communicate to/from each other via a network, for example, the Internet, and the electronic commerce systems 2 and 4 and the customer terminals 3 and 5 are configured to communicate to/from each other, respectively.” (See Applicant Specification page 8, line 23- page 9, line 12)

“The respective electronic commerce systems 2 and 4 present, to the customer terminals 3 and 5, a product or service sold by a plurality of shops, and receive orders thereof from the customer terminals 2 and 5. Specifically, the customer terminals 3 and 5 are computers to be operated by a user being a customer.” (See Applicant Specification page 9, lines 13-17)

“A foreign exchange information server 6 is a server configured to provide a foreign exchange rate between the first currency and the second currency, which has been determined by a foreign exchange market. The foreign exchange information server 6 may be a system configured to manage a current foreign exchange rate, or may be a system configured to simply disclose the current foreign exchange rate.” (See Applicant Specification page 9, lines 18-24)

“The virtual currency management system 1 is a system configured to exchange a monetary value based on currency (e.g., Japanese yen) for a virtual coin, and manage issuance of the virtual coin.  FIG. 2 is a diagram for illustrating an example of a hardware configuration of the virtual currency management system 1, and is an example of a case in which the virtual currency management system 1 is constructed by one server computer. The virtual currency management system 1 includes a processor 11, a storage 12, a communication unit 13, and an input/output unit 14. The virtual currency management system 1 may be implemented by a plurality of server computers.” (See Applicant Specification page 9, line 25-page 10, line 8)

“The processor 11 is configured to operate in accordance with a program stored in the storage 12. Further, the processor 11 is configured to control the communication unit 13 and the input/output unit 14. The above-mentioned program may be provided via, for example, the Internet, or may be stored in a storage medium capable of being read by a computer, such as a flash memory or a DVD-ROM, for provision.” (See Applicant Specification page 10, lines 9-15)



“The communication unit 13 implements a function of communicating to/from other devices, and is constructed by an integrated circuit of a wired LAN, for example. The communication unit 13 is configured to input information received from other devices to the processor 11 or the storage 12 based on control by the processor 11, and transmit the information to the other devices.” (See Applicant Specification page 10, lines 21-28)

“Next, description is made of functions and processing to be implemented by the virtual currency management system 1 in one embodiment of the present invention. FIG. 6 is a block diagram for illustrating functions to be implemented by the virtual currency management system 1. From the functional point of view, the virtual currency management system 1 includes a first exchange unit 51, a first allowance managing unit 52, a first money evaluating unit 53, a second exchange unit 55, a second allowance managing unit 56, a second money evaluating unit 57, an issuing unit 59, and a rate managing unit 61. Further, from the functional point of view, the rate managing unit 61 includes a converter unit 62, a total evaluating unit 63, and a rate calculating unit 64. Those functions are implemented by the processor 11 included in the virtual currency management system 1 executing programs stored in the storage 12 and controlling, for example, the communication unit 13.” (See Applicant Specification page 21, lines 11-26)


The first exchange unit 51, first allowance managing unit 52, the second exchange unit 55, second allowance managing unit 56, first money evaluating unit 53, second money evaluating unit 57, the converter unit 62, the total evaluating unit 63 and the rate calculating unit 64 are all disclosed to be mainly implemented by the processor 11 executing a program stored in the storage 12.  (See Applicant Specification page 21, line 1; page 22, lines 1-2, 12-14, 24-26; page 23, lines 7-9; page 24, lines 2-4; page 25, lines 2-3, 14-15 and 24-25.)  
“The issuing unit 59 is configured to acquire, through mining in advance, a virtual coin to be provided to, for example, a customer from the virtual currency management system 1, and pool the acquired virtual coin in the virtual currency management system 1.” (See Applicant Specification page 24, lines 13-16)

“First, the money evaluating unit 53 acquires the amount of first allowance at the current time point as the first evaluated monetary amount (Step S151). The second money evaluating unit 57 acquires the amount of second allowance at the current time point as the second evaluated monetary amount (Step S152). The amount of first allowance is an amount based on the first currency and the amount of second allowance is an amount based on the second currency. The converter unit 62 acquires the foreign exchange rate between the first currency and the second currency from an external system configured to manage or disclose the current foreign exchange rate, namely, the foreign exchange information server 6 (Step S153).” (See Applicant Specification page 29, lines 6-17)



Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1 and 8-9 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-7 further define the abstract idea that is presented in the respective independent Claims 1 and 8-9 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application 
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 1-7 are also rejected under 35 U.S.C. §101 because the claimed invention is directed to neither a process, a machine, a manufacture, nor a composition of matter, but rather embraces and/or overlaps multiple statutory classes of invention which 35 U.S.C. §101 is designed to prevent.  Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990).
Here, while the claim is referred to as a system claim in the preamble, the claim then recites a number of means for limitations but recite no hardware that performs the functional steps that are being recited.  This leads Examiner to believe that the “system” is a computer running software to perform method steps – which is more properly a computer readable medium claim or a method claim.  Dependent Claims 2-7 are further rejected as based on a rejected base claim.
Regarding Claim 8, Examiner notes that the method of Claim 8 would also have been rejected under the earlier §101 standards based upon In re Bilski, which have been superseded by the current §101 standards based upon the Alice-Mayo test. Specifically, Claim 8 contains an insufficient recitation of a machine or transformation as the involvement of the machine. As recited, the machine is merely nominally, insignificantly or tangentially related to the performance of the steps. Examiner notes that the only passing reference to a machine is in the preamble of Independent Claim 8 as being related to an “electronic” value management system.  There is no direct tie between a machine and the limitations of the independent claim, nor to the subsequent dependent claims.  Examiner is only noting this as §101 under the Alice-Mayo test is considered a substantially higher bar than under In re Bilski.  Examiner suggests Applicant incorporate language into the body of the claim reciting the machine elements performing the recited process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosamilia (US PG Pub. 2018/0225639)

Regarding Claim 1, Rosamilia discloses the following:
An electronic value management system, comprising:
first acquisition means for acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; (See Rosamilia paragraphs 30, 42-46 – participant deposits currency into individual member account with a central authority which creates individual International Monetary Unit (“IMU”) based on the value of the deposit)
second acquisition means for acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and (See Rosamilia paragraphs 30, 42-46 – transferor participant may deposit in US dollars, then order transfer of his IMU in (for instance)  Japanese Yen to a transferee participant in Japan who may redeem the IMU is Japan in Japanese Yen)
rate calculation means for calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value. (See Rosamilia paragraphs 50-52, 82-91)

Regarding Claim 8, Rosamilia discloses the following:
An electronic value management method, comprising:
acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; (See Rosamilia paragraphs 30, participant deposits currency into individual member account with a central authority which creates individual International Monetary Unit (“IMU”) based on the value of the deposit)
acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and (See Rosamilia paragraphs 30, 42-46 – transferor participant may deposit in US dollars, then order transfer of his IMU in (for instance)  Japanese Yen to a transferee participant in Japan who may redeem the IMU is Japan in Japanese Yen)
calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value. (See Rosamilia paragraphs 50-52, 82-91)

Regarding Claim 9, Rosamilia discloses the following:
A non-transitory computer readable storage medium storing a plurality of instructions, wherein when executed by at least one processor, the plurality of instructions cause a computer to function as: (See Rosamilia paragraphs 8, 16-17, 50)
first acquisition means for acquiring a first evaluated monetary amount based on a first currency, which is evaluated for a currently distributed electronic value issued for the first currency; (See Rosamilia paragraphs 30, 42-46 – participant deposits currency into individual member account with a central authority which creates individual International Monetary Unit (“IMU”) based on the value of the deposit)
second acquisition means for acquiring a second evaluated monetary amount based on a second currency, which is evaluated for a currently distributed electronic value issued for the second currency; and (See Rosamilia paragraphs 30, 42-46 – transferor participant may deposit in US dollars, then order transfer of his IMU in (for instance)  Japanese Yen to a transferee participant in Japan who may redeem the IMU is Japan in Japanese Yen)
rate calculation means for calculating an exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the second evaluated monetary amount, a foreign exchange rate between the first currency and the second currency, and a total amount of the currently distributed electronic value. (See Rosamilia paragraphs 50-52, 82-91)

Regarding Claim 2, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
further comprising conversion means for converting the second evaluated monetary amount to the first currency based on the foreign exchange rate between the first currency and the second currency,  (See Rosamilia paragraphs 8-9, 50-52)
wherein the rate calculation means is configured to calculate the exchange rate between the first currency and the electronic value based on the first evaluated monetary amount, the converted second evaluated monetary amount, and the total amount of currently distributed electronic value. (See Rosamilia paragraphs 17, 48-52, 82-91, Cl. 1)

Regarding Claim 3, this claim recites the limitations of Claim 2 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
further comprising total evaluation means for calculating a total evaluated monetary amount based on the first evaluated monetary amount and the converted second evaluated monetary amount, (See Rosamilia paragraphs 8-10, 17, 50-52)
wherein the rate calculation means is configured to calculate the exchange rate between the first currency and the electronic value by dividing the total evaluated monetary amount by the total amount of currently distributed electronic value. (See Rosamilia paragraphs 17, 48-52, 82-91, Cl. 1)

Regarding Claim 4, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
wherein the first evaluated monetary amount is an allowance saved by the first currency depending on an electronic value issued for the first currency, and (See Rosamilia paragraphs 8-10, 16, 82-91)
wherein the second evaluated monetary amount is an allowance saved by the second currency depending on an electronic value issued for the second currency. (See Rosamilia paragraphs 8-10, 16, 82-91)

Regarding Claim 5, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
further comprising first currency exchange means for exchanging, based on the calculated exchange rate, an electronic value having a given recorded amount for the first currency having 

Regarding Claim 6, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
further comprising second currency exchange means for exchanging, based on the calculated exchange rate, an electronic value having a given recorded amount for the second currency having a currency amount equivalent to the electronic value. (See Rosamilia paragraphs 16-17, 30, 42, 48, 82-91 and Cl. 9)

Regarding Claim 7, this claim recites the limitations of Claim 4 and as to those limitations is rejected for the same basis and reasons as disclosed above. Further, Rosamilia discloses the following:
further comprising:
first currency exchange means for providing, for the first currency having a given first currency amount, an electronic value having a first recorded amount that depends on the given first currency amount and the exchange rate, and providing, for an electronic value having a given second recorded amount, the first currency having a second currency amount that depends on the given second recorded amount and the exchange rate; (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91 and 97-98)
second currency exchange means for providing, for the second currency having a given third currency amount, an electronic value having a third recorded amount that depends on the given third currency amount and the exchange rate, and providing, for an electronic value having a given fourth recorded amount, the second currency having a fourth currency amount that depends on the given fourth recorded amount and the exchange rate; (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91 and 97-98)
first allowance management means for adding, when the electronic value is provided for the first currency, a value equivalent to the given first currency amount to a first allowance being an allowance based on the first currency, and subtracting, when the first currency is provided for the electronic value, a value equivalent to the second currency amount from the first allowance; and  (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91, 97-98 and Cl. 1)
second allowance management means for adding, when the electronic value is provided for the second currency, a value equivalent to the given third currency amount to a second allowance being an allowance based on the second currency, and subtracting, when the second currency is provided for the electronic value, a value equivalent to the fourth currency amount from the second allowance. (See Rosamilia paragraphs 8-10, 16-17, 30, 42, 48, 50-52, 82-91, 97-98 and Cl. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 14, 2022